Filed 12/21/20 P. v. Aguilar CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B301781

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. KA121067)
         v.

HECTOR IVAN AGUILAR

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. Stacy L. Wiese, Judge. Affirmed.

     Jason M. Howell, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Ryan M. Smith,
Deputy Attorneys General, for Plaintiff and Respondent.

                               _________________________
                        INTRODUCTION
      Appellant challenges his conviction of second-degree
robbery and shoplifting. On appeal, he argues: (1) substantial
evidence does not support the robbery conviction; and (2) the trial
court prejudicially erred by failing to instruct the jury sua sponte
on the lesser included offense of grand theft.
      We disagree and affirm the judgment.
      FACTUAL AND PROCEDURAL BACKGROUND
       In an Information filed June 14, 2019, appellant Hector
Ivan Aguilar was charged with the second degree robbery of
Douglas Tu, a violation of Penal Code1 section 211, and
shoplifting from Los Compadres Market, a violation of Penal
Code section 459.5. The Information further alleged pursuant to
section 667.5, subdivision (b) that appellant suffered two prior
convictions. Appellant entered pleas of not guilty to both counts.
       On August 1, 2019, trial by jury commenced.
       The evidence at trial established that on May 16, 2019, at
9:04 a.m., appellant entered Los Compadres Market in Baldwin
Park, walked straight to the last refrigerator at the back of the
store, picked up a chocolate milk from the refrigerator, and put it
in his backpack. The market’s owner Frank Chen was working at
the cash register that morning; he observed appellant “walk[]
past the cash register without paying, and . . . as he was walking,
he also picked up a loaf of bread and . . . left the store.” Chen
observed appellant take the chocolate milk on the video
surveillance camera.


1    All further undesignated statutory references are to the
Penal Code.




                                 2
       At approximately 9:20 a.m. that same morning, appellant
walked up to Douglas Tu, who was ordering a breakfast plate at
the outdoor counter at Linda’s Burgers in Baldwin Park.
Appellant asked if Tu “could order him a soda.” Tu declined
because he didn’t know appellant. Appellant “just stood there
looking at” Tu and then “back[ed] off” and stood nearby.
       Tu’s breakfast order was prepared and placed in a to-go bag
for pick-up on the counter. Tu had put his hand “on the handle of
the bag” when appellant came from Tu’s left side, “rammed
against” him, and grabbed the to-go bag; Tu was left “holding a
small sliver of plastic of the bag.” According to Tu, appellant “full
body pushed against” him and kicked his left leg’s shin, when
taking the to-go bag from him. Tu was “moved some distance”
upon impact. Appellant then left Linda’s Burgers.
       At trial, a surveillance video of the alleged shoplifting
incident from Los Compadres Market was admitted and played
for the jury, as well as a surveillance video of the alleged robbery
at Linda’s Burgers.2 Chen and Tu testified at trial. Appellant
did not call witnesses or present evidence.
       The trial court instructed the jury with CALCRIM
No. 1600, which lists the elements for robbery, and CALCRIM




2     This panel of justices has reviewed the surveillance video of
the robbery incident at Linda’s Burgers, which was admitted into
evidence as People’s Exhibit No. 5.




                                 3
No. 1800, which lists the elements for the lesser included offense
of petty theft, a violation of section 484.3
       On August 5, 2019, the jury found appellant guilty as
charged.
       At sentencing, the court struck appellant’s prior convictions
and sentenced him to a total term of three and one-half years,
selecting the mid term of three years for the robbery conviction
and 180 days for the shoplifting conviction. The court also
imposed mandatory fines and fees.
       Appellant timely appealed.




3      CALCRIM No. 1600: To prove robbery, the People must
show 1) the defendant took property that was not his own; 2) the
property was in the possession of another person; 3) the property
was taken from the other person in his/her immediate presence;
4) the property was taken against that person’s will; 5) the
defendant used force or fear to take the property or to prevent the
person from resisting; and 6) when the defendant used force or
fear to take the property, he intended to deprive the owner of the
property permanently.
      CALCRIM No. 1800: To prove petty theft, the People must
show 1) the defendant took possession of property owned by
someone else; 2) the defendant took property without the owner’s
consent; 3) when the defendant took the property, he intended to
deprive the owner of it permanently; and 4) the defendant moved
the property and kept it for any period of time.




                                 4
                           DISCUSSION
I.    Substantial Evidence Supports the Robbery Conviction
      Appellant argues the evidence is insufficient to support his
second degree robbery conviction because the evidence does not
prove he used any means of force or fear when he stole Tu’s food.
Appellant contends the only physical contact between him and Tu
occurred when “appellant attempted to spin away from Tu with
the bag of food already in hand.” Appellant argues the
surveillance video shows his contact with Tu was “merely
incidental to the taking” and as such, cannot constitute the force
required to sustain a robbery conviction.
      Robbery is “the felonious taking of personal property in the
possession of another, from his person or immediate presence,
and against his will, accomplished by means of force or fear.”
(§ 211, italics added.) The amount of force required to sustain a
robbery conviction is “some quantum force in excess of that
‘necessary to accomplish the mere seizing of the property.’ ”
(People v. Anderson (2011) 51 Cal.4th 989, 995.) Even a “slight
push” or “ ‘tap’ ” against the victim is sufficient. (People v. Garcia
(1996) 45 Cal.App.4th 1242, 1246 (Garcia), disapproved on other
grounds in People v. Mosby (2004) 33 Cal.4th 353, 365, fns. 2, 3.)
      In assessing a challenge to the sufficiency of the evidence
supporting a conviction, we review “ ‘the entire record in the light
most favorable to the judgment to determine whether it discloses
evidence that is reasonable, credible, and of solid value such that
a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.’ ” (People v. Wilson (2010) 186 Cal.App.4th
789, 805.) On appeal, “all conflicts in the evidence and
reasonable inferences must be resolved in favor of the judgment.”
(People v. Mitchell (1986) 183 Cal.App.3d 325, 329.) As




                                  5
appellant’s first contention on appeal addresses only the “force of
fear” element of robbery, we review the record for substantial
evidence as to that element alone.
       We are guided in our analysis by the decision in Garcia.
There, the reviewing court found “[t]he evidence [demonstrated]
defendant approached the cashier . . . and gave her a slight push,
‘like a tap,’ on her shoulder with his shoulder. . . . Defendant
then reached into the open register, grabbed the money and
escaped. The cashier was not injured.” (Garcia, supra,
45 Cal.App.4th at p. 1246.) The defendant in Garcia “concede[d]
he touched the cashier in the course of taking the money” but
argued the touching was incidental. (Ibid.) The Court of Appeal
disagreed and found “the touching was more than incidental and
was not merely the force necessary to seize the money. The
defendant did not simply brush against the cashier as he grabbed
for the money. He intentionally pushed against her to move her
out of the way so he could reach into the register.” (Ibid.)
       Here, similarly, substantial evidence supports the robbery
conviction, in that appellant, much like the defendant in Garcia,
accomplished the theft by using his body to push the victim Tu
out of the way. Specifically, Tu testified appellant “rammed”
against him, i.e., appellant “full body pushed” against him,
causing Tu to be “moved some distance” upon impact. As stated
in Garcia, “the touching was more than incidental and was not
merely the force necessary to seize” the food. (Garcia, supra,
45 Cal.App.4th at p. 1246.) Appellant here did not merely brush
against Tu as he grabbed the to-go bag; appellant intentionally
used his body and pushed or “rammed” against Tu to move him
out of the way so he could successfully rob Tu of his breakfast
order and get away.




                                 6
        Additionally, while appellant contends the video of the
surveillance footage from Linda’s Burgers captures a
“dramatically different account[] of the taking” than what Tu’s
testimony provided, we find quite the opposite. The video shows
appellant’s body came into contact with Tu with enough force to
cause Tu to stumble off-balance away from appellant toward one
side of the counter; the video shows appellant grabbed the to-go
bag out of Tu’s grip while the physical contact took place.
Appellant points out the video does not show Tu getting kicked in
the shin by appellant; however, Tu addressed that during his
testimony, stating the kick was not visible in the video, but he
had felt a kick in the shin of his left leg.
       Appellant acknowledges the footage shows physical contact
between appellant and Tu, but he argues it lasted “no more than
a split second” and occurred as “appellant [was] spinning away to
Tu’s left in order to leave the scene.” Appellant contends “it is
not apparent [from the video] that force was intended” because
the contact occurred “as appellant already ha[d] the food in hand
and [was] spinning away.” (Italics added.) We are not persuaded
by these arguments as the requisite “use of force or fear” need not
occur at the time of the taking of the property and can occur in
retaining or carrying away the property from the victim’s
presence. (People v. McKinnon (2011) 52 Cal.4th 610, 686.)
Moreover, whether the contact was intentional, and whether it
was more force than was needed to seize the food, were issues for
the jury to decide. As stated above, under our standard of review,
we view the evidence in the light most favorable to the judgment.
We have no doubt a reasonable jury could find from the footage
an intentional use of force in excess of what was necessary to
accomplish the theft.




                                 7
      The testimony and the surveillance footage constitute
substantial evidence from which a reasonable trier of fact could
find that appellant used his body to push Tu to the side to
accomplish his intended theft of Tu’s breakfast take-out. We
conclude appellant’s second degree robbery conviction is
supported by substantial evidence.
II.   Trial Court Did Not Err When It Did Not Instruct the Jury
      on Grand Theft
       The trial court instructed the jury on the lesser included
offense of petty theft. Nevertheless, appellant argues the trial
court erred by failing to instruct the jury on grand theft as well
(see § 487, subd. (c)). He contends the trial court had a duty to
instruct on the lesser included crime of grand theft, because the
evidence proffered as to the element of use of force “was at the
very least susceptible to the interpretation that appellant was not
guilty of robbery, but rather grand theft.”
       Where the element of use of force or fear is absent, a taking
from another person is not robbery, but rather, is the lesser
included offense of grand theft; it is the use of force or fear which
distinguishes robbery from grand theft. (People v. Morales (1975)
49 Cal.App.3d 134, 139; People v. Church (1897) 116 Cal. 300,
302–304.)
       “In criminal cases, even in the absence of a request, a trial
court must instruct on general principles of law relevant to the
issues raised by the evidence and necessary for the jury’s
understanding of the case.” (People v. Martinez (2010) 47 Cal.4th
911, 953.) A trial court “must instruct the jury sua sponte on an
uncharged offense that is lesser than, and included in, a greater
offense with which the defendant is charged only if there is
substantial evidence that, if accepted, would absolve the




                                 8
defendant from guilt of the greater offense but not the lesser.”
(People v. Waidla (2000) 22 Cal.4th 690, 737 (Waidla).) However,
“this does not mean that the trial court must instruct sua sponte
on the panoply of all possible lesser included offenses.” (People v.
Huggins (2006) 38 Cal.4th 175, 215.) “ ‘ “[S]uch instructions are
required whenever evidence that the defendant is guilty only of
the lesser offense is ‘substantial enough to merit consideration’ by
the jury.” ’ ” (Ibid.)
       We conduct an independent or de novo review to determine
whether the trial court erred in not instructing the jury on the
lesser included offense of grand theft. (Waidla, supra, 22 Cal.4th
at p. 733.)
       Based on our review of the evidence in this case—namely,
Tu’s testimony and the video of the surveillance footage from
Linda’s Burgers—we conclude no such instruction was necessary.
Tu testified appellant “rammed” and “full body pushed” against
him, causing him to be “moved some distance.” Our review of the
surveillance footage confirms appellant used force when he took
Tu’s breakfast, as the video clearly shows appellant used his body
to push Tu toward one side of the counter as he grabbed the to-go
bag from Tu’s grip. The evidence of the element of force
necessary to the crime of robbery was sufficient to obviate the
need for an instruction on grand theft.
       Moreover, the trial court instructed the jury on petty theft,
which is a taking without force or fear. (CALCRIM No. 1800.) If
the trial court erred in not instructing on grand theft, the error
was harmless. (People v. Watson (1956) 46 Cal.2d 818, 836–837.)




                                 9
                         DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                              10